                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PATRICK GENE RUSSELL,                             )
         ID # 18016446,                           )
               Plaintiff,                         )
vs.                                               )      No. 3:18-CV-3246-M-BH
                                                  )
DALLAS COUNTY JAIL, et al.,                       )
             Defendants.                          )      Referred to U.S. Magistrate Judge

            ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

       Accordingly by separate judgment, this action will be dismissed with prejudice under 28

U.S.C. § 1915(e)(2)(B) and § 1915A(b) for failure to state a claim.

       If the plaintiff files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis and a properly signed certificate of inmate trust account.

       SO ORDERED this 6th day of November, 2019.



                                               _________________________________
                                               BARBARA M. G. LYNN
                                               CHIEF JUDGE
